Citation Nr: 0600925	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  99-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for chondromalacia of the 
knees.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 RO decision that, in pertinent 
part, denied service connection for chondromalacia of the 
knees.  In November 1998, the veteran filed a notice of 
disagreement, and in June 1999, the RO issued a statement of 
the case.  In October 1999, the veteran timely perfected his 
appeal.

In July 2003, the Board remanded the veteran's claim for 
additional evidentiary development and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

The veteran is not currently diagnosed to have chondromalacia 
of the knees.


CONCLUSION OF LAW

Claimed chondromalacia of the knees was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The evidence reflects the veteran served on active duty in 
the Air Force from January 1977 to August 1978.  A review of 
his service medical records revealed some treatment for 
bilateral knee pain, characterized as chondromalacia.  A 
medical board examination, dated in May 1978, however, noted 
that his lower extremities were normal.  A medical history 
report, completed by the veteran at that time, denied any 
history of a locked or trick knee.

In March 1998, the veteran filed his present claim seeking 
service connection for chondromalacia of the knees.  Medical 
records identified by the veteran, and obtained by the RO, 
failed to reflect any treatment for or diagnosis of 
chondromalacia of the knees.  Moreover, the veteran failed to 
report for two VA examinations, scheduled in March 2005 and 
in September 2005, relating to this claim.  

Although requested by the RO, the veteran has failed to 
identify any post service treatment for his claimed 
chondromalacia of the knees, and failed to report for two 
examinations scheduled for him concerning this condition.  
Thus, the Board finds that the veteran does not currently 
have chondromalacia of the knees.  

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of a current medically diagnosed 
chondromalacia of the knees, there is no basis for service 
connection.  As the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements it affords 
claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The June 1998, December 1999, January 2004 and August 2004 
letters from the RO, the September 1998 RO decision, the June 
1999 statement of the case (SOC), the June 2005 and September 
2005 supplemental SOCs, and the Board's July 2003 remand, 
advised the veteran what information and evidence was needed 
to substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
August 2004 letter specifically asked for any evidence in the 
veteran's possession that pertains to his claim.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice provided was harmless error.  Although 
complete notice may not have been provided to the appellant 
prior the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Also, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, the Board considers 
any defect in the timing of the notice provided to the 
veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
scheduled for, but failed to report at, two VA examinations 
relating to this claim.  The second failure to report 
occurred after he had been given notice of 38 C.F.R. § 3.655, 
which was stated in the supplemental SOC issued in June 2005.  
Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

Service connection for chondromalacia of the knees is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


